Case 0:04-cv-60573-FAM Document 2967 Entered on FLSD Docket 08/31/2021 Page 1 of 2



                              UNITED STATESDISTRJCT COUkT F0R THE
                                    SOUTHERN DISTm CT OFFLORIDA
                                         FortEauderdaleDivision
                                   C ase N um ber:04-60573-C lV -M O R EN O

   SECUR ITIES AN D EX CH AN G E
   COM M ISSION eta1.,

                      Plaintiff,
   VS.

   M UTU A L BEN EFITS CORP.eta1.,

                      Defendants.
                                                           /

    O RDER ADOPTING G GISTRATE JUDGE'S REPORT AND RECOM M ENDATION
                     AND GM NTING TRUSTEE'SM OTION FOR INSTRFCTIONS
           THE M ATTER wasreferred totheH onorable Jared M .Strauss,United StatesM agistrate

   Judge,fora Reportand Recomm endation on the Trusteç'sM otion foran OrderofInstructions,

   fuedonM arch 15,2021.1TheM agistrateJudgefiledaRepprtqndRecommendation (D.E.2941)
   on M ay 22,2021.The Courthasreviewed the entire Gle and record. The Com'thasm ade a de

   novo review of the issues thaf the objections to the M agistratù Judge's Report and
   Recom mrndation present,and being othem ise fully advised in theprem isej,itis

           ADJUDGED that United.States M agistrate Judge Jared M . Strauss's Report and
             '        .
                 .



   Recom m endation isAFFIRM ED and ADOPTED.Accordingly,itis

           ADJUDGED thatTrustee'sm otion foripstnzctionsis GRAN TED forthe p asonsstated                   '
                                                    ..                                          .


   in the com prehensive Report and Recom m endation. The Cout't finds that the Trustee is

   empowered to sellwhole Keep Policies aspartpfhis wind down and liquidation of the Trust,


   1M agistràteJudgeStraussgranted an tmopposed oretenusmption totreattheM arch 15,2021stamsreportasa
   requestforinstructionsfroriltheCourtsothatAcheroncouldrespondwithitsobjectionstothesaleofwhole
   policiesandwith itsassertion thatithasarighttobid on apolicy-by-policy basisgiven awind down and liquidation
   oftheTlust.(DE2886at3;DE 2914at27,50,52).                                  .
Case 0:04-cv-60573-FAM Document 2967 Entered on FLSD Docket 08/31/2021 Page 2 of 2



   notwithstanding Acheron's fractionalinterestin many ofthe Policies.The Courtfindsthatthe

   Trustee isnotrequired to sellthe Keep Policieson a policy-by-policy basisnorthatthe Trustee

   isrequired to value the Keep Policieson a policy-by-policy basisin orderto sellthe Policies as

   partofthe Trust's w ind down and liquidation. Finally,the CourtEnds A cheron retains rights to

   objectto otheraspectsoftheliquidation oftheTrustastheTrusteemakesthosedeterminations
   and m ovesthe Courtforapprovalofthose additionalstepsin thewind downprocess.
          DONEA'
               NDORDEIIEDin Cham bersatM iami,Flqrida,this                O
                                                                          W
                                                                              T ofAugust2021.
                                                                   'A
                                                                 ..




                                              FEDERI O A .      NO
                                              U NITED S TES D ISTRICT JUDG E

   Copiesftm lished to:

   United StatesM agistrateJudge Jared M .Strauss

   CounselofR ecord




                                                 2
